Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144930                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144930
                                                                    COA: 307968
                                                                    Wayne CC: 08-010774;
  DAVID BLAKE HUDSON,                                                          08-013877
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 16, 2012 order
  of the Court of Appeals is considered, and it is DENIED. With regard to the motion for
  relief from judgment that was denied by the Wayne Circuit Court on June 14, 2011, the
  defendant has failed to meet the burden of establishing entitlement to relief under MCR
  6.508(D). With regard to the motion for relief from judgment that was denied by the
  Wayne Circuit Court on August 2, 2011, the defendant’s motion for relief from judgment
  is prohibited by MCR 6.502(G).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
           s1128                                                               Clerk